Citation Nr: 1301944	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  08-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel







INTRODUCTION

The Veteran had active military service from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The issue of entitlement to service connection for bilateral hearing loss was remanded by the Board in August 2010 for further development.

Claims for service connection for asthma, hypertension, and residuals of right leg injury have been raised by the record (see September 2009 statements by Veteran), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2010, the Board remanded the Veteran's claim for service connection for bilateral hearing loss to obtain a VA medical examination and opinion that addressed the nature and etiology of this disability.  The Board had specifically found a September 2007 VA examiner's opinion with respect to the etiology of the Veteran's hearing loss to be inadequate as it failed to discuss (1) whether the audiometric test results at the time of the Veteran's separation examination reflect a loss of hearing acuity when compared with the audiometric test results at the time of his entrance examination; and (2) the Veteran's report of a continuity of symptomatology since service.  In addition, the Board found that new medical evidence, including audiograms dated from 1985 to 2002, and lay statements, which had been associated with the file after the 2007 examination warranted a new evaluation, as such evidence could affect the examiner's opinion.
Accordingly, the Veteran underwent another VA audiometry examination in December 2010. The examiner indicated that the claims folder was unavailable.  A January 2011 addendum to the December 2010 examination report, in its entirety, noted that the claims folder had been reviewed; provided a statement that the audiometric data indicated normal hearing bilaterally at induction and at separation (the same statement verbatim was made in the 2007 examination report); and concluded "due to normal hearing bilaterally at separation, it is my opinion that it is NOT at least as likely as not that hearing loss is related to military service."  

As to the requested opinions, the 2010/2011 examiner did not discuss (1) whether the audiometric test results at the time of the Veteran's separation examination reflect a loss of hearing acuity when compared with the audiometric test results at the time of his entrance examination; and (2) the Veteran's report of a continuity of symptomatology since service.  

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that, if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2012).

Although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).
As the Court has emphasized, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, despite being requested to do so, the examiner provided no discussion with respect to whether the audiometric test results at the time of the Veteran's separation examination reflect a loss of hearing acuity when compared with the audiometric test results at the time of his entrance examination, and provided no discussion as to the Veteran's report of a continuity of symptomatology since service.  The 2010 examination report and 2011 addendum contain the same inadequacies that the Board found in the 2007 VA examination report  

Thus, the Board finds that the 2010 VA examination and 2011 addendum are inadequate for evaluation purposes and non-compliant with the terms of Board's August 2010 Remand.  It is therefore necessary to remand again the claim for service connection for bilateral hearing loss so that the development required by the August 2010 Remand may be fully accomplished.  Barr and Stegall, both supra.  

Additionally, since the 2010 VA examination and 2011 addendum, new medical evidence has been associated with the claims folder which includes audiometry tests dated from 1979 to 1999.  This evidence was clearly not before the 2010 VA examiner.  This evidence may affect the examiner's opinion, and, therefore, a new examination is warranted.

Without a discussion of the competent lay evidence regarding hearing loss in service and a continuity of related symptomatology after service and without consideration of the additional medical evidence, the Board cannot conclude that the VA examiner's opinion is based upon consideration of all of the relevant evidence.  Accordingly, the Board finds that the 2010 examination and 2011 opinion are not adequate to rely on in evaluating the merits of the Veteran's claim for service connection for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination.  The claims file must be provided to the examiner for review in conjunction with the evaluation, and such review should be noted in the examination report.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure during military service as well as before and after service.  After reviewing the file and conducting audiometric testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) is due to the noise exposure incurred during service.  In answering this question, the examiner should consider and discuss:

a. whether audiometric testing at separation shows a loss of hearing acuity compared to the audiometric testing at entrance into service; 
b. the Veteran's report of a continuity of symptomatology since service; and 
c. the post-service audiograms dating from 1979. 

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

2.  Thereafter, readjudicate the claim for service connection for bilateral hearing loss.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  This claim should then be returned to this Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


